UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff,
-VS- Case No. 3:19-CR-07

ANGELA REDD,

Defendant.

 

ORDER ADOPTING THE REPORT AND RECOMMENDATIONS OF THE UNITED
STATES MAGISTRATE JUDGE (DOC. 8) , ACCEPTING THE PLEA OF GUILTY, AND
REFERRING THE CASE TO THE U.S. PROBATION DEPARTMENT FOR A
PRESENTENCE INVESTIGATION AND REPORT

 

On May 3, 2019, this matter came before United States Magistrate Judge Sharon L. Ovington
for a Plea Hearing. Having conducted a full plea colloquy with the Defendant, the Magistrate Judge
concluded that the Defendant’s plea of guilty to Count 1 of the Information was knowing, intelligent,
and voluntary, and that there is an adequate factual basis for a finding of guilt. This Court, noting
that no objections have been filed thereto, and that the time for filing such objections expired on May
20, 2019, hereby ADOPTS said Report and Recommendations.

Therefore, based upon the aforesaid, and this Court’s de novo review of the comprehensive
findings by the United States Magistrate Judge this Court adopts the Report and Recommendations
of the United States Magistrate Judge (doc.8) in its entirety, finding that the plea was knowing,
intelligent and voluntary. The Defendant is FOUND guilty of the offense for which she pled. This
matter is ORDERED referred to the Unites States Probation Department for a presentence
investigation and report. Sentencing remains scheduled for Au gst 8, 2019, at 10:30 a.m.

DONE and ORDERED in Dayton, Ohio, this 21°¥d gt May, 2019.

   

 

THOMAS-M-ROSE, JUDGE
UNITED STATES DISTRICT COURT
